231 F.3d 1075 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JOHNNIE BOND, Defendant-Appellant.
No. 99-4113
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 14, 2000Decided November 3, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99 CR 73--Charles N. Clevert, Judge.
Before ROVNER, DIANE P. WOOD, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
Before he was nabbed,  Johnnie Bond made $4 million out of shady real  estate deals in the inner city of Milwaukee,  Wisconsin. Having been caught, and now convicted  on two substantive violations of 18 U.S.C. sec.  2314 and one count of conspiracy to violate that  provision, Bond appeals, contending that the  evidence was insufficient to support his  convictions.


2
Bond's appeal is from the denial of his motion  for a judgment of acquittal. To prevail, he must  establish that, judging the evidence in the light  most favorable to the United States, no rational  trier of fact could find the essential elements  of a charged offense beyond a reasonable doubt.  United States v. Hill, 187 F.3d 698 (7th Cir.  1999). This is a rigid standard, and we reverse  "only when the record is devoid of any evidence,  regardless of how it is weighed, from which a  jury could find guilt beyond a reasonable doubt."  United States v. Thompson, 106 F.3d 794, 798-99  (7th Cir. 1997). We recite the facts with that  standard in mind.


3
Bond operated at least six companies in  Milwaukee which were involved in residential real  estate transactions. Between June of 1997 and  March of 1999 he falsified documentation on more  than 150 real estate transactions and in the  process skimmed more than $4 million in loan  proceeds. With federal agents closing in on him,  in April 1999 Bond appeared in the office of the  United States Attorney and gave a statement  admitting his fraud. Apparently thinking better  of his conversations with the prosecutor's  office, Bond denied on the stand at his jury  trial that he was guilty or that he had admitted  fraud to the U.S. Attorney. He said he went to  the U.S. Attorney's office to explain his  conduct, not to confess guilt.


4
In any case, what the government determined  upon investigation of Bond's conduct was that he  induced owners of residential property in  Milwaukee's inner city to sell properties to him  by saying he would improve and then resell them  to inner-city residents. Bond made sure he was  not the purchaser of record. He recruited  "investors" who allowed their names and credit to  be used for mortgage loans to finance the  purchases. The investors were not required to put  any money down, and the profits from the resale,  which in fact never occurred, were to be split  between them and Bond. Bond promised each  investor that he would receive about $6,000 when  the deal closed.


5
Bond's companies were the ones who solicited  the real estate mortgage loans to fund the  purchases. The documentation which the companies  forwarded to the lenders in support of the loans,  not surprisingly, did not reflect the actual  deal. For one thing, the purchase prices listed  were vastly inflated. For example, Bond agreed to  buy a property at 2229-31 North 47th Street for  $35,000, but the lending company and the investor  were told that the purchase price was $70,000.  The lending company was also told that the  investor was making a down payment of $15,677.37,  which was supposedly on deposit in an account at  Tri City National Bank in Milwaukee. Bond said he  would bring the money to the closing in the form  of a cashier's check. The lender, in this case an  Illinois company, sent $56,000 to fund the deal.  Bond took control of the proceeds in excess of  the amounts due the seller by representing to the  closing agent that the funds were for "rehab"  work that one of his companies had performed. But  of course the work was not performed.


6
Amazingly, the scheme was repeated 150 times.  Bond skimmed money using construction invoices,  invoices from other real estate businesses, and  businesses such as True Management Group for  which he obtained "management" fees. The  mortgages exceeded $8 million; the amount of  fraudulent down payments was more than $2  million.


7
Tri City's cashier's checks and account  verifications were used for each transaction. The  cashier's checks were brought to the closing as  down payments. The verifications were used to  show that the buyer had used an account balance  to fund the cashier's check. In reality, the  cashier's checks were issued without funds to  back them up. Bond managed this sleight of hand  because he was paying bribes to a bank employee.  That employee and a vice-president of the bank  were aware of the fraud.


8
Bond's fraud left lenders holding mortgages that  far exceeded the value of the properties.  Predictably, the mortgage notes went into  default. And because the scheme left no money to  cover repairs, the properties failed to meet  Milwaukee code requirements.


9
After he was convicted and sentenced to 97  months in prison and ordered to make restitution  in the amount of $1.9 million, Bond filed this  appeal. He points out that the indictment alleges  a scheme to defraud mortgage lenders, investors,  and the City of Milwaukee and that the jury  instructions contain similar language. His  contention seems to be that because the victims  are set out in the conjunctive, the scheme as  alleged must necessarily include fraud on the  City. But, he contends, there is insufficient  evidence to support a finding that the City of  Milwaukee was a victim of the fraud and therefore  his conviction must be overturned. For several  reasons (almost any one of which could stand  alone), we find the argument unconvincing.


10
Bond was accused of violating the first  paragraph of sec. 2314, which provides that


11
[w]hoever transports, transmits, or transfers in  interstate or foreign commerce any goods, wares,  merchandise, securities or money, of the value of  $5,000 or more, knowing the same to have been  stolen, converted or taken by fraud;


12
. . . .


13
Shall be fined not more than $10,000 or  imprisoned not more than ten years, or both.


14
He was not charged under paragraph two, which  applies, in part, to those "having devised or  intending to devise any scheme or artifice to  defraud . . . [.]"


15
The elements of a paragraph one offense are  that the defendant caused money to be transported  in interstate commerce; that the money exceeded  $5,000; that the money was taken by fraud; and  that the defendant knew the funds had been  obtained by fraud. United States v. Gooch, 120  F.3d 78 (7th Cir. 1997); United States v.  Jaderany, 221 F.3d 989 (7th Cir. 2000). There is  no requirement for a scheme to defraud, though we  have to admit that it is a mind-bending task to  imagine a fraud without a scheme to defraud.  What, after all, is a scheme to defraud? It is a  plan for how to effectuate the fraud. Because  "fraud" is not something that happens by  accident, we can agree with the government when  it argues that "fraud" and "scheme to defraud"  pretty much mean the same thing in the statute.


16
We encountered a cousin of Bond's argument in  United States v. Quintanilla, 2 F.3d 1469 (7th  Cir. 1993), where, as here, the government set  out a charge under paragraph one as involving a  "scheme to defraud." Quintanilla claimed that he  predicated his defense on refuting that there was  a "scheme to defraud." Then some counts of his  indictment were dismissed and the indictment was  redacted. In the process of redaction, reference  to a "scheme to defraud" was eliminated. We  rejected Quintanilla's claim that the alteration  of the indictment deprived him of his right to  notice of the charges against him. We stated that  participation in a "scheme" to defraud is not an  essential element of a paragraph one offense and,  quoting United States v. Miller, 471 U.S. 130,  136 (1985), we said that a part of the indictment  which is unnecessary to the allegations of the  offense "may normally be treated as a 'useless  averment' that 'may be ignored.'" So long as a  fraud was proved, the reference to a scheme was  a useless averment. Similarly, in Gooch, 120 F.3d  at 80, we said that a reference to a "scheme to  defraud" in a paragraph one charge "is mere  surplusage and will therefore be disregarded."  There is no requirement in paragraph one of sec.  2314 that there be a "scheme" or that victims of  the scheme be identified.


17
Bond's precise argument on this point is hard  to pin down, but he seems to be saying that the  government said he was involved in a scheme to  defraud three victims and now it is stuck with  that claim. A related argument was made in United  States v. Mastrandrea, 942 F.2d 1291 (8th Cir.  1991), a case we relied on in Quintanilla. The  Mastrandrea court said that a scheme to defraud  is not an element of a paragraph one offense, and  including the phrase in the indictment does not  make it an element.


18
Furthermore, even if proof of the identity of  victims of the scheme was an essential element of  the crime, the general rule is that "when a jury  returns a guilty verdict on an indictment  charging several acts in the conjunctive . . .  the verdict stands if the evidence is sufficient  with respect to any one of the acts charged."  Turner v. United States, 396 U.S. 398, 420  (1970). In Griffin v. United States, 502 U.S. 46  (1991), the Court considered a challenge to a  conviction based on an indictment which stated  that the objectives of a conspiracy were to  impede the Internal Revenue Service in computing  taxes and to impede the Drug Enforcement  Administration in obtaining forfeitable assets.  The objects of the conspiracy were set out in the  conjunctive in both the indictment and the jury  instructions. The defendant contended that the  evidence was not sufficient to connect her to the  object of the conspiracy involving the DEA. She  proposed instructions to the effect that she  could be convicted only if the jury found she was  aware of the object of the conspiracy involving  the IRS. She requested special interrogatories  asking the jury to identify which of the objects  of the conspiracy she was found to have had  knowledge. Her requests were denied. The Supreme  Court upheld the conviction based on a general  verdict. It distinguished cases which set aside  general verdicts because one of the alternate  bases of conviction was unconstitutional  [Stromberg v. California, 283 U.S. 359 (1931)] or  illegal [Yates v. United States, 354 U.S. 298  (1957)]. In Griffin, as here, the argument was  merely that one of the bases of conviction was  not supported by sufficient evidence. Relying on  the language from Turner, which we just quoted,  the Court found no merit to the contention that  the conviction was invalid. We see no reason to  decide otherwise in Bond's case. There was far  more than sufficient evidence that investors and  lenders were victims of Bond's fraud.


19
Concluding as we do, that the scheme and the  parties defrauded are not elements of the  offense, and that even if they were, the  conviction would stand because there is more than  sufficient proof of investors and lenders being  victims, we will nevertheless proceed to other,  much simpler, reasons why Bond's argument fails.


20
First, having concluded that it is unnecessary,  we note that there is, in fact, evidence that at  least in some instances the City was victimized.  As we have said, we will reverse a conviction  based on a claim that the evidence is  insufficient only when the record is devoid of  any evidence on which a conviction could be  based. Gooch. Here, Bond finds comfort in the  fact that the district judge called the evidence  that the City suffered "scant." And Bond thinks  scant means nonexistent. We think, rather, that  the evidence was scant only in comparison to the  evidence of fraud of lenders and investors. But  that does not mean that the record was devoid of  evidence. The government is not required to prove  that all victims were equally harmed or that the  City was hurt as much as the lenders or  investors. Several of the investors--Gregory  Powell, Phil Holidy, Lela Manning, Regina  Cleveland, and Beverly Montgomery--testified  about the run-down condition of the property they  now own. Holidy testified that Bond falsely  represented that he would handle City of  Milwaukee code compliance requirements, but at  the time of trial Holidy held properties with  several code violations. Holidy also testified to  the gap between the appraisals cited in the loan  documents and the city assessments. He testified  that he was informed by the City that the  assessment on one of his properties had, in fact,  dropped. Powell testified to code compliance  citations from the City, which persons at Bond's  companies said they would take care of but which  they did not correct. So, unnecessary though it  was, there was evidence of the victimization of  the City.


21
Turning to another reason we reject Bond's  argument, we look specifically at count one. It  alleges a conspiracy to cause in excess of $5,000  to be transmitted in interstate commerce knowing  the funds had been obtained through a scheme to  defraud. As with any conspiracy allegation, the  government need not prove a completed underlying  crime. United States v. Seawood, 172 F.3d 986  (7th Cir. 1999). The government need only prove  the existence of an unlawful agreement. Here,  there was evidence of an agreement. Antoinette  Higgins, a former employee of Bond's companies,  testified that Bond asked her to make up numbers  for an account verification. Annette Reynolds, a  vice-president at Tri City, testified that, under  an arrangement with Bond, she and another bank  employee allowed unfunded cashier's checks to be  issued. The checks were used as part of the loan  scheme. There is sufficient evidence to support  the conspiracy count.


22
The same is true of the substantive offenses  set out in counts two and three. These counts  charge that Bond knowingly caused $68,800 and  $56,000, respectively, to be transmitted in  interstate commerce knowing the funds had been  obtained through the scheme to defraud. As we  have said, Bond contends that because the "scheme  to defraud" set out in the indictment lists as  victims investors, lenders, and the City, the  government must prove, as to each count, that all  three were defrauded. That contention could not  be sustained even if the scheme to defraud the  victims were an essential element of the offense.  Counts two and three are specific substantive  violations arising out of the fraud. A specific  offense could very well involve a scheme to  defraud in which the victim was an investor only,  or a lender only, or for that matter the City  only. That would not detract from the possibility  that a scheme to defraud all three existed. A  specific offense can be a subset of the scheme.


23
For all of these reasons, the conviction of  Johnnie Bond is


24
AFFIRMED.